Title: Jean de Neufville & Son to Abigail Adams, 25 July 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, Abigail


     
      Madam
      Amstm. 25th July 1781
     
     We regret that your Ladyship’s letter of 25th April should not have Came to our hands soon enough to have prevented our executing your orders per the Ship Juno, in Lieu of that of our good friends Messrs. N. & T. Tracey (the Minerva) as a freight of 12 ½ PCt. is an object worth saving. But they were Shipped as early as the 25 May, and we were in hopes you would have received them before now, but the ship on board which they are, having waited for the Convoy of a Large Frigate going to your Continent, prevented its departure till now.
     We are very Sencible of what America must expect from us, and feel too much for its disappointment at our tardiness in Seeking revenge for Such attrocious Insults, and Injuries. It has been a Subject of wonder to Europe, also, and to ourselves a Cause of painfull Sensation though we are Still persuaded we shall see our nation fully avenged. The Slowness of measures here having been more owing to the banefull influence of a Court, then to a want of proper Spirit in the nation, who on the Contrary gave us to dread from their resentment against Some Leaders, the most dreadful Consequences. True patriotism however Seems to gain the ascendancy with us, from which we hope the happiest effects will result, and finally that Iniquitous and haughty power (in Lieu of bringing the world at her feet to unconditional Submission) be punished for the wickedness of her measures.
     It now is in the State of a ruined Gamester throwing its last Stake Neck or nothing: All in the East Indies is in as forlorn a State as in America. In short their Situation in all quarters is so deplorable that tho’ an honest Brittain Cannot behold it without weeping he sees no Safety for himself or posterity from being enslaved but by further disgrace and ruin to their arms in hopes the remaining virtue left amongst them will at Last from despair unite in attempting to drag from the Seat of power the wretches who have perverted it, to their ruin, by every Corruption. May the good genius of your rising States ward them from every kind of it, and preserve their virtue and may our former one be restored to us, that we may be the more worthy of that union we so earnestly wish for, and to which we direct all our Labours. We flatter ourselves it is not far off. Tho’ it will not add to our attachment or devotion to America, we believe it will to the energy of our assurances of that respect with which we have the honor to be most respectfully, Your Ladyships Most obt. hume. servts.,
     
      John de Neufville & Son
     
    